DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-8 of Applicant’s After-Final Reply, filed 8 August, 2022, with respect to the rejection(s) of claim(s) 1-2 and 4-9 under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859,945), in view of LEATHERBARROW (US 2009/0094999) and claim(s) 10-19 under 35 U.S.C. 103 as being unpatentable over KLEIST, in view of LEATHERBARROW and BURCHILL (WO 2017/083336) have been fully considered and are persuasive, with regards to the arguments “Applicant respectfully submits that none of the references, whether considered individually on [sic] in combination, teach each and every element of the amended independent claims” and “…the system taught in Burchill has a fan mounted within a fan and nozzle unit located upstream from the evaporator coil 42 relative to a flow of air through the system. Accordingly, the configured [sic] of the system is backwards to that recited by the claim, which includes a fan and nozzle unit (accordingly a fan mounted within the fan and nozzle unit as recited in a dependent claim) located downstream from the evaporator section and the heat exchanger positioned therein”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of STAUTER (US 2003/0037912 A1 – published 27 February, 2003). STAUTER discloses a transportation refrigeration unit (abstract; par. 1) which provides conditioning to an enclosed indoor section (11; par. 20). STAUTER discloses wherein the transportation refrigeration unit includes an evaporator section (27), which includes a heat exchanger (35), associated with a housing (molded wall, 25, which includes the lower heat exchanger compartment, 27, and blower wheel compartment, as described in par. 22. The molded compartments open into an interior of a frame, 17, which forms the sealing element) which is provided with fluidic communication (par. 27) to a fan and nozzle unit (blower wheel ,43, with cover, 50; par. 24-25). A flow of air is suction through the evaporator section by the downstream arranged fan and nozzle unit (par. 27; airflow shown in figure 1).  A sealing element (17 with 18 and/or 19) are positioned within the evaporator section adjacent to a tube sheet (36; figure 3) such that the return bends of the heat exchanger (figure 3) are positioned between the sealing element and the tube sheet (figures 2-3, wherein the positioning of the return bends would be provided between the sealing element, walls of 17 with 18 and/or 19, and the tube sheets, 36, when the heat exchanger is arranged within the evaporator section, as shown by the dashed lines of the exploded view).  In combination with the fan and nozzle unit, the sealing element and tube sheet, provide wherein the remainder of the heat exchanger being separated from the resulting cavity formed thereby (figures 1-3).  The disclosure of STAUTER can be modified by the teachings of LEATHERBARROW, in a similar manner to that previously relied upon for the reasons previously provided, which is not specifically challenged with respect to the teachings of forming a sealed cavity which is vented in the manner claimed. 

RESPONSE TO AMENDMENTS
This Non-Final Office Action is in response to Applicant’s request for continued examination under 37 CFR 1.114 filed on 1 September, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August, 2022 has been entered.

Disposition of Claims
Claims 1-2, 4-10, and 15-19 are pending.
Claims 3 and 11-14 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 recite the limitation "the evaporator coil".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is being interpreted that the claims are directed to the heat exchanger arranged within the evaporator section.
Claims 16-19 depend from rejected claim 15, and therefore, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 8-9, and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUTER (US 2003/0037912 A1 – published 27 February, 2003), in view of LEATHERBARROW (US 2009/0094999).
As to claim 1, STAUTER discloses a transportation unit (abstract; par. 1 and 20; 10) comprising:
a housing(molded wall, 25, which includes the lower heat exchanger compartment, 27, and blower wheel compartment, as described in par. 22) including an evaporator section (27);
a fan and nozzle unit (blower wheel ,43, with cover, 50; par. 24-25) arranged within the housing (par. 24-25; figures 1-3) adjacent to the evaporator section (figures 1-3),the fan and nozzle unit being fluidly connected to and arranged downstream from the evaporator section relative to a flow of air (par. 27; figure 1); and
a heat exchanger (35) arranged within the evaporator section (par. 23), the heat exchanger comprising:
a plurality of tube elements including a first tube segment and a second tube segment (figure 1 shows cross-sectional view of the heat exchanger coil, 35 (claim 1), with the plurality of tube elements, wherein each tube of the heat exchanger coil shown would be considered a tube segment);
at least one return bend (figure 3 shows multiple) connecting an end of the first tube segment to an end of the second tube segment (figure 3) such that a plurality of tube elements and the at least one return bend define a fluid flow path of the heat exchanger (OFFICIAL NOTICE is being relied upon for such well-known and old concepts within the art, specifically that serpentine heat exchanger coils, such as that disclosed by STAUTER, are provided with an interior fluid. As the fluid traversed through the heat exchanger coil, an external fluid and/or material comes into contact along an exterior thereof, so as to affect heat exchange between the internal and external environments; While not necessary in such notices, KLEIST (US 2,859,945) provides evidence that a heat exchanger coil provides a plurality of tube segments respectively connected to different ends of return bends, so as to define a fluid flow path of the heat exchanger, wherein the heat exchanger is coupled to refrigeration components of the TRU to provide temperature control), 
a tube sheet (36; figure 3) connected to at least one of the plurality of tube elements (figure 3); and
a sealing element (17 with 18 and/or 19) positioned within the evaporator section (figure 3) adjacent to the tube sheet such that the at least one return bend is positioned between the sealing element and the tube sheet (figures 2-3, wherein the positioning of the return bends would be provided between the sealing element, walls of 17 with 18 and/or 19, and the tube sheets, 36, when the heat exchanger is arranged within the evaporator section, as shown by the dashed lines of the exploded view), wherein the tube sheet and the sealing element cooperate with the housing and the fan and nozzle unit to define a cavity (see annotated figures 1 and 3) which is separated from the remainder of the heat exchanger (see annotated figures 1 and 3, in addition to figure 2), wherein the at least one return bend is positioned within the cavity(see annotated figures 1 and 3, in addition to figure 2).


    PNG
    media_image1.png
    751
    848
    media_image1.png
    Greyscale
Annotated Figure 1

    PNG
    media_image2.png
    724
    1410
    media_image2.png
    Greyscale

Annotated Figure 3

However, STAUTER does not explicitly disclose wherein the cavity is a sealed cavity and that the sealed cavity is isolated from the remainder of the heat exchanger.
LEATHERBARROW is within the relevant field of endeavor provided a heat exchanger (abstract; figures 4 and 7) that employs a volatile refrigerant (par 5; par. 32) to circulate therein. LEATHERBARROW teaches a tube sheet (29; par. 51) which is connected to at least one of the plurality of tube elements (par. 51) and a sealing element/housing (all remaining sides, but one side, of the discrete housing, 4/5, as described in par. 51), of LEATHERBARROW, as defined would cooperate with to define a cavity. This cavity includes the return bends of the heat exchanger interior thereto (see figures 2-7, in view of figure 1 placement of the U-bends, in addition to par. 52, in view of par. 42-46), which are identified as the portions of the heat exchange more prone to developing a leak. As such, the function of the housing is taught by LEATHERBARROW to collect any escaped fluid before it can dissipate into the atmosphere and enable appropriate detection of escaped fluid form the heat exchanger. More so, LEATHERBARROW teaches that it is preferred the housing is substantially air-tight, such that virtually no free movement of fluid between the volume enclosed by the housing and the atmosphere occurs (par. 53). As such, LEATHERBARROW teaches, not only structurally, but also why the cavities housing the return bends of the heat exchanger should be within sealed cavities isolated from the remainder of the heat exchanger, due to known risk of developing leaks at the U-bends being increased compared to other sections of the heat exchanger, and the importance of collecting and detecting the escaped fluid prior to discharge, in a safe manner, into the atmosphere for the purposes of protecting animal life and/or the environment (par. 5-10, 64, and 77). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER, in view of LEATHERBARROW, to incorporate the cooperation between various structures, to define a sealed cavity isolated from the remainder of the heat exchanger for the reasons provided by LEATHERBARROW, for these reasons.

As to claim 2, STAUTER, as modified by LEATHERBARROW, further discloses wherein the interface between the at least one return bend and the plurality of tube elements is arranged within the cavity (see annotated figure 3A, in view of figures 2 and annotated figures 1 and 3).


    PNG
    media_image3.png
    470
    409
    media_image3.png
    Greyscale

Annotated Figure 3A
As to claim 4, STAUTER, as modified by LEATHERBARROW, discloses wherein the sealing element is made from sheet material (figures 1-3), which is intended to have some insulting characteristics (par. 22). However, STAUTER, as modified, does not explicitly provide wherein the material is metal.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the housing/heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., insulative or lower in thermal conductivity). Therefore, with regards to the present application, it would have been obvious for one having selected sheet metal material, as one having ordinary skill within the housing/heat exchanger art knows to select the material based on desired principles, such as low thermal conductivity and heat insulative effects.  In addition, the claim limitation is broad, such that, any material that allows for insulating effects would be suitable to provided sheet metal, wherein the metal has a lower thermal conductivity as the material of choice.

As to claim 5, STAUTER, as modified by LEATHERBARROW, further discloses wherein the sealing element (17 with 18 and/or19, which is provided in a rectilinear manner; figures 1-3) is oriented about parallel (based on the nature of the shapes of each of the structures, the structure would be about parallel) to the tube sheet (par. 22; figures 1-3, which is provided in an L-shaped bracket that joins to the sealing element). 

As to claim 6, STAUTER, as modified by LEATHERBARROW, does not further disclose the heat exchanger comprising a ventilation system for venting fluid leaked from the heat exchanger into the cavity to an ambient atmosphere.
LEATHERBARROW, however, further teaches a known drawback of such heat exchangers is that leakage of the volatile refrigerant can render the heat exchanger inoperable, causing overheating of elements to be cooled by the heat exchanger (par. 6), and present health and safety related-issues, causing asphyxiation, at least (par. 7-8; par. 11). Thus, LEATHERBARROW teaches monitoring and venting of the leaked refrigerant is necessary for systems which are used on an industrial scale or where a leak could be potentially dangerous to people or equipment (par. 10). In order to accomplish these goals, LEATHERBARROW teaches wherein the heat exchanger includes cavities (4 and 5) which reside around the return bends of the heat exchanger (par. 51), such that the housings at the defined cavities are considered to be the passages or piping areas which are most prone to failure, i.e., discharge of volatile refrigerant (par. 52). The ventilation system includes piping (14 and 24; figures 4 and 7) extending from the cavities to a discharge pipe (13 and 27; par. 69; par. 80; figures 4 and 7) including a valve (10 and 28; par. 69; par. 80; figures 4 and 7) that permits safe discharge of any volatile fluid from the interior of the cavities to an ambient atmosphere (par. 81) when it is sensed that increases of pressure occur within the cavities (par. 56 – 59). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 7, STAUTER, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claim 6, further teaches the ventilation system provided a conduit (14 and 24, in combination with 13 and 27; par. 69; par. 80; figures 4 and 7) in fluid communication with the cavity (4 and 5), and a valve connected to the conduit (10 and 28; par. 69; par. 80; figures 4 and 7), wherein the valve is operable to allow flow there through in a first direction (such as when opened, the valve enables fluid discharge when opened; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 8, STAUTER, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claims 6 and 7, further teaches the valve restricts a flow through the conduit in a second direction (such as when closed, the valve enables fluid discharged from flowing back into the conduit it was discharged from; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 9, STAUTER, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. Furthermore, it was provided that upon sensing an increase in pressure within the cavities, the valves open to discharge safely the volatile refrigerant leaked by the heat exchanger (par. 56; par. 59; par. 69), such that when the pressure increase is detected and the valve is opened to discharge the high pressure volatile refrigeration to an atmosphere which would release pressure within the cavity to the atmosphere. In view of this, the combination taught within the rejection of claims 6 and 7, further teaches the valve is a pressure relief valve ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 15 (as interpreted in the rejection under 35 U.S.C. 112(b)), STAUTER, as modified by LEATHERBARROW, does not further disclose the heat exchanger comprising a ventilation system for venting fluid leaked from the heat exchanger into the cavity to an ambient atmosphere.
LEATHERBARROW, however, further teaches a known drawback of such heat exchangers is that leakage of the volatile refrigerant can render the heat exchanger inoperable, causing overheating of elements to be cooled by the heat exchanger (par. 6), and present health and safety related-issues, causing asphyxiation, at least (par. 7-8; par. 11). Thus, LEATHERBARROW teaches monitoring and venting of the leaked refrigerant is necessary for systems which are used on an industrial scale or where a leak could be potentially dangerous to people or equipment (par. 10). In order to accomplish these goals, LEATHERBARROW teaches wherein the heat exchanger includes cavities (4 and 5) which reside around the return bends of the heat exchanger (par. 51), such that the housings at the defined cavities are considered to be the passages or piping areas which are most prone to failure, i.e., discharge of volatile refrigerant (par. 52). The ventilation system includes piping (14 and 24; figures 4 and 7) extending from the cavities to a discharge pipe (13 and 27; par. 69; par. 80; figures 4 and 7) including a valve (10 and 28; par. 69; par. 80; figures 4 and 7) that permits safe discharge of any volatile fluid from the interior of the cavities to an ambient atmosphere (par. 81) when it is sensed that increases of pressure occur within the cavities (par. 56 – 59). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 16, STAUTER, as modified by LEATHERBARROW, further discloses wherein the transport refrigeration system (10) is affixed (figure 1) to a transport refrigeration trailer (abstract; par. 1 and 20; 11). In view of this, the combination taught within the rejection of claim 15, further teaches the fluid within the cavity is vented to an exterior of the transport refrigeration trailer, i.e., the atmosphere. Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER, as presently modified, with venting of the leaked refrigeration from the cavity to an exterior of the transport refrigeration trailer, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith. More so, it would be evident, through the teachings of LEATHERBARROW, that the volatile refrigerant would not be discharged to the interior of a container, such as that of the refrigerated storage space (11) of STAUTER, as this would subject the user/operator to a high concentration of the leaked volatile refrigeration, which again, the sole purpose of LEATHERBARROW is to discharge the fluid to a space, i.e., atmosphere, or in a safe manner which would not present harmful or potentially dangerous conditions to a equipment or users in communication with the confined space (par. 8-10 of LEATHERBARROW). Therefore, when there are a finite number of identified, predictable solutions, i.e., safely discharge the fluid to the interior of the transport refrigeration trailer or to the atmosphere exterior to the transport refrigeration trailer, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. avoiding harmful or potentially dangerous conditions to a user/equipment (par. 8-10 of LEATHERBARROW), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). 
Therefore, it, further, would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify STAUTER, in view of LEATHERBARRROW, further with the teachings of LEATHERBARROW, by trying to vent the leaked refrigerant to an exterior of the transport refrigeration trailer, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143-I(E).  

As to claim 17, STAUTER, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claim 6, further teaches the ventilation system provided a conduit (14 and 24, in combination with 13 and 27; par. 69; par. 80; figures 4 and 7) in fluid communication with the cavity (4 and 5), and a valve connected to the conduit (10 and 28; par. 69; par. 80; figures 4 and 7), wherein the valve is operable to allow flow there through in a first direction (such as when opened, the valve enables fluid discharge when opened; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 18, STAUTER, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claims 15 and 17, further teaches the valve restricts a flow through the conduit in a second direction (such as when closed, the valve enables fluid discharged from flowing back into the conduit it was discharged from; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 19, STAUTER, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. Furthermore, it was provided that upon sensing an increase in pressure within the cavities, the valves open to discharge safely the volatile refrigerant leaked by the heat exchanger (par. 56; par. 59; par. 69), such that when the pressure increase is detected and the valve is opened to discharge the high pressure volatile refrigeration to an atmosphere which would release pressure within the cavity to the atmosphere. In view of this, the combination taught within the rejection of claims 15 and 17, further teaches the valve is a pressure relief valve ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUTER (US 2003/0037912 A1 – published 27 February, 2003), in view of LEATHERBARROW (US 2009/0094999) and YAJIMA (US 6,536,225 B1 – published 25 March, 2003).
As to claim 10 (as interpreted in the rejection under 35 U.S.C. 112(b)), STAUTER, as modified by LEATHERBARROW, discloses a heat exchanger, wherein it is well-known and old to provide the plurality of tube elements and return bends provided a fluid flow path. Furthermore, STAUTER discloses a fan (43) arranged within the fan and nozzle unit (figures 1-3; par. 24-25), the fan being operable to move the flow of air across the heat exchanger (par. 27).
However, STAUTER, as modified, does not provide wherein the system explicitly includes a condenser.
YAJIMA, however, is within the relevant prior art provided ventilation upon leakage of refrigeration (abstract). YAJIMA teaches wherein the system includes a condenser (22) which is fluidically coupled to a heat exchanger (24) within a refrigeration circuit. The condenser, in combination with the compressor and expansion valve, teaches a refrigeration cycle, which provides cooling and heating of air (col.17,lines  21-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify STAUTER, in view of LEATHERBARROW, further with the teachings of YAJIMA to incorporate a condenser with the heat exchanger for the purposes of providing elements to a refrigeration circuit that can provide heating or cooling of air, i.e., air conditioning. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/20/2022